DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 12, 14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN207123688U.
	As to claim 1, CN207123688U discloses in figures 3 and 4, an optical substrate comprising: a light guide plate 22 and a plurality of light selection units 221, wherein the light guide plate comprises a light incident surface and a light exiting surface, and the light exiting surface comprises a plurality of light exiting regions; each light selection unit 221 is configured to select light incident from the light incident surface and propagating in the light guide plate, such that monochromatic light of different colors (red, green, blue) are emitted from multiple light exiting regions corresponding to each light selection unit, and each of the multiple light exiting regions emits monochromatic light of a single color.
	As to claim 2, CN207123688U discloses all of the elements of the claimed invention discussed above regarding claim 1.  CN207123688U further discloses in figures 3 and 4: each light selection unit comprises multiple light filtering films, the 
	As to claim 3, CN207123688U discloses all of the elements of the claimed invention discussed above regarding claim 2.  CN207123688U further discloses in figures 3 and 4: the plurality of light filtering films comprises a first light filtering film, a second light filtering film, and a third light filtering film; the first light filtering film, the second light filtering film and the third light filtering film are arranged in the light guide plate 22 at equal intervals with respect to the light exiting surface; an included angle between the first light filtering film and the light exiting surface, an included angle between the second light filtering film and the light exiting surface, and an included angle between the third light filtering film and the light exiting surface are a first angle, a second angle and a third angle, respectively.
	As to claim 4, CN207123688U discloses all of the elements of the claimed invention discussed above regarding claim 3.  CN207123688U further discloses in figures 3 and 4: the first light filtering film, the second light filtering film, and the third light filtering film are arranged in parallel; the first angle, the second angle, and the third angle are 45 degrees.
	As to claim 12, CN207123688U discloses all of the elements of the claimed invention discussed above regarding claim 1.  CN207123688U further discloses in 
	As to claim 14, CN207123688U discloses all of the elements of the claimed invention discussed above regarding claim 12.  CN207123688U further discloses in figure 5, a beam reduction structure comprising: two lenses 211 and 212 having different focal lengths F1 and F2, with the main optical axes of the two lenses coinciding; the two lenses comprise a third convex lens 211 and a first concave lens 212 which is concave at both sides; the third convex lens and the first concave lens are arranged along a propagation direction of a light beam emitted from the light emitting unit; a focus of the third convex lens on a side of the third convex lens near the first concave lens and a focus of the first concave lens on a side of the first concave lens away from the third convex lens coincide at a second position; a focal length F1 of the third convex lens 211 is larger than a focal length F2 of the first concave lens 212, and a first collimated light beam emitted from the collimating lens structure enters the third convex lens 211 in a direction parallel to a main optical axis of the third convex lens, 
As to claim 18, CN207123688U discloses in figure 1, a display device comprising: an optical substrate 103 and a display panel 101 which comprises an opposing substrate opposite to the optical substrate 103.  CN207123688U further discloses in figures 3 and 4, an optical substrate comprising: a light guide plate 22 and a plurality of light selection units 221, wherein the light guide plate comprises a light incident surface and a light exiting surface, and the light exiting surface comprises a plurality of light exiting regions; each light selection unit 221 is configured to select light incident from the light incident surface and propagating in the light guide plate, such that monochromatic light of different colors (red, green, blue) are emitted from multiple light exiting regions corresponding to each light selection unit, and each of the multiple light exiting regions emits monochromatic light of a single color.
Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN108710240A.
As to claim 1, CN108710240A discloses in figure 1, an optical substrate comprising: a light guide plate 500 and a plurality of light selection units 300, 800 and 900, wherein the light guide plate comprises a light incident surface (bottom surface) and a light exiting surface (top surface), and the light exiting surface comprises a plurality of light exiting regions; each light selection unit is configured to select light 
As to claim 8, CN108710240A discloses all of the elements of the claimed invention discussed above regarding claim 1.  CN108710240A further discloses in figure 1: the plurality of light selection units 300, 800 and 900 comprises a plurality of light-splitting gratings 301, 801 and 901, the plurality of light splitting gratings correspond in one to one manner to the plurality of light exiting regions, and each of the plurality of light splitting gratings is on a propagation path of light incident from the light incident surface and is configured to cause monochromatic light of a preset color in light incident onto the light splitting grating to exit toward the light exiting surface.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over CN207123688U as discussed above regarding claim 1.
	CN207123688U discloses all of the elements of the claimed invention discussed above regarding claim 1.  CN207123688U further discloses in figure 4 that a width of a light beam incident into the light guide plate 22 is less than or equal to a width of a .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over CN207123688U as discussed above regarding claim 1, and in view of Schnarrenberger et al. (US 2017/0315431).
CN207123688U discloses all of the elements of the claimed invention discussed above regarding claim 3, but does not disclose that each of the plurality of light filtering films is formed by periodically and alternately laminating dielectric layers of at least two different refractive indices.  However, this was a conventional structure for the light filtering films as evidenced by paragraph [0012] of Schnarrenberger.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CN207123688U by providing light filtering films formed by periodically and alternately laminating dielectric layers of at least two different refractive indices as disclosed by Schnarrenberger because conventional structures were known to be cost effective and reliable.
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over CN207123688U as discussed above regarding claim 12, and in view of Kimmel et al. (US 2010/0207964).
As to claim 15, CN207123688U discloses all of the elements of the claimed invention discussed above regarding claim 12, but does not disclose the recited structure of the light emitting unit, which comprises a light source comprising at least two light sub-sources spaced apart from one another.  However, this was a conventional edge light backlight structure as disclosed by Kimmel.  Kimmel discloses in figure 2, a light source comprising at least two light sub-sources (red, green, blue) spaced from one another, each of the at least two light sub-sources emits monochromatic light of a preset color, the at least two light sub-sources are spaced from one another along a first direction on a side of the light incident surface of the light guide plate 14a such that monochromatic light rays emitted by each of the at least wo light sub-sources are incident into the light guide plate 14a at a preset angle in parallel and propagate within the light guide plate in a non-total reflection manner, the first direction being a direction from the light exiting surface of the light guide plate to a bottom surface of the light guide plate opposite to the light exiting surface.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify CN207123688U by adopting the conventional edge lit backlight structure disclosed by Kimmel because conventional structures were known to be cost effective and reliable.
As to claim 16, CN207123688U in view of Kimmel discloses all of the elements of the claimed invention discussed above regarding claim 15.  Kimmel further discloses 
As to claim 17, CN207123688U in view of Kimmel discloses all of the elements of the claimed invention discussed above regarding claim 15.  Kimmel further discloses in figure 2 that widths of the monochromatic light beams emitted by the at least two light sub-sources are smaller than a preset width, such that the monochromatic light beams emitted by the at least two light sub sources do not overlap in propagation paths of the monochromatic light beams.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over CN207123688U as discussed above regarding claim 18, and in view of Park et al. (US 2017/0322359).
As to claim 19, CN207123688U discloses all of the elements of the claimed invention discussed above regarding claim 18, but does not disclose the recited structure of the display panel.  Park discloses in figure 3: a liquid crystal layer LCL between the light guide plate BS1 and the opposite substrate BS2; a light shielding layer BP between the opposite substrate and the liquid crystal layer, wherein the light shielding layer comprises a plurality of opening regions, an orthographic projection of 
As to claim 20, CN207123688U in view of Park discloses all of the elements of the claimed invention discussed above regarding claim 19.  Park further discloses in figure 3, a light shielding layer BP which comprises a plurality of light shielding regions and a plurality of opening regions arranged alternately.
Allowable Subject Matter
Claims 6-7 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art taught or fairly suggested an optical substrate comprising the combination required by claim 6, wherein an arrangement period d of the dielectric layers of at least two different refractive indices forming the light filtering film satisfies Claim 7 is objected to by virtue of its dependency.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art taught or fairly suggested an optical substrate comprising the combination required by claim 9, wherein the light guide plate comprises a bottom surface opposite to the light exiting surface, the plurality of light splitting gratings comprises a plurality of transmissive gratings on the light exiting surface and a plurality of reflective gratings on the bottom surface, each transmissive grating of the plurality of transmissive gratings is disposed corresponding to a light exiting region of the plurality of light exiting regions, each reflective grating of the plurality of reflective gratings is disposed corresponding to a light exiting region of the plurality of light exiting regions, and the plurality of transmissive gratings and the plurality of reflective gratings are arranged alternately; light incident onto a transmissive grating of the plurality of transmissive grating is split by the transmissive grating to generate a first transmitted light beam exiting from the light exiting surface in a direction perpendicular to the light exiting surface and a first reflected light beam reflected onto a reflective grating of the plurality of reflective grating; the first reflected light beam incident onto the reflective grating is split by the reflective grating to generate a second reflected light beam exiting from the light exiting surface in a direction perpendicular to the light exiting surface and Claims 10-11 are objected to by virtue of their dependency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288. The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID Y CHUNG/Examiner, Art Unit 2871                       

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871